Title: To George Washington from James Manning, 11 October 1786
From: Manning, James
To: Washington, George



Sir
New York 11th Octr 1786

I beg leave to introduce to your notice the Bearer, Mr Joseph Jenckes of Providence in the State of Rhode Island. He is son of Mr John Jenckes of that Town, of a good family. He was educated under me, and I have ever considered him as a young Gentleman of real worth, as a man of principle. With mercantile views he has removed to the State of Virginia. As a stranger it may be of advantage to him to have his character known to your Excellency, whose known goodness prompts you to serve & encourage real merit. I beg pardon for intruding upon your Excellency, and have the honour to be Sir Your very Humble Servt

James Manning

